IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41638

STATE OF IDAHO,                  )                      2014 Unpublished Opinion No. 741
                                 )
     Plaintiff-Respondent,       )                      Filed: September 26, 2014
                                 )
v.                               )                      Stephen W. Kenyon, Clerk
                                 )
JOSHUA JAMES STUECKLE, aka       )                      THIS IS AN UNPUBLISHED
JOSHUS STEUCKLE, JOSHUA STUEKLE, )                      OPINION AND SHALL NOT
JOSHUA SCUECKLE,                 )                      BE CITED AS AUTHORITY
                                 )
     Defendant-Appellant.        )
                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and unified sentence of thirty years, with a minimum
       period of confinement of twelve years, for sexual battery of a child sixteen or
       seventeen years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Joshua James Stueckle pled guilty to sexual battery of a child sixteen or seventeen years
of age. Idaho Code § 18-1508A. The district court sentenced Stueckle to a unified term of thirty
years, with a minimum period of confinement of twelve years. Stueckle appeals asserting that
the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Stueckle’s judgment of conviction and sentence are affirmed.




                                                   2